Title: From John Adams to William Cunningham, 27 September 1809
From: Adams, John
To: Cunningham, William



Dear Sir,
Quincy, Sept. 27, 1809.

Yesterday I received your favour of the 23d and had before in its season received that of the 9th in good order, its enclosure unviolated.
My boyish letter to Dr. Nathan Webb appeared with more propriety in a Worcester paper than any where else. It is demonstrative evidence  that John Adams’ Declaration Of Independence was one and twenty years older than Thomas Jefferson’s. To understand my letter it is necessary to have lived at the time when it was written, when we were so angry with Great Britain for misconducting American affairs, and for leaving us exposed to the murders and depredations of French and Indians, that from my heart I wished we were independent of her, and left to ourselves to take care of our enemies, or perish in the struggle.
I presume the Latin word should be “dira” the “dreadful things” “the horrors” of war.—I remember the word “dire,” and direful and dira were very fashionable among the boys in College, out of which I had just before migrated, but enough of this childish business. The thing is an oddity, that’s all. You have made enough and more than enough of it, in your introduction.
Mr. Shaw’s Athenæum is an honour to Boston, to Massachusetts and to North America, and I hope no Tory Junto will be able to deprive him of the honour of it. Yet he and his Athenæum are too much under their thumbs. Poor Democrats, Republicans and still poorer Americans, are at the feet of John Bull and his Calves. Matters cannot be much longer minced. The truth must out.
With regard, &c. / I am your friend and relation,
John Adams.